                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                   COLUMBIA DIVISION

 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )     NO. 1:18-cr-00006-2
 v.                                                        )
                                                           )     JUDGE RICHARDSON
                                                           )
 COURTNEY SNOW DAILY                                       )


                                       MEMORANDUM OPINION

       Pending before the Court is Defendant’s Motion for Compassionate Release (Doc. No. 78,

“Motion”). Via the Motion, Defendant seeks a reduction of her 120-month sentence and immediate

release from the custody of the Bureau of Prisons (“BOP”), pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Like many other federal inmates in this district and around the country,

Defendant claims that the ongoing COVID-19 pandemic, as applied to her specific health profile,

and her specific family circumstances satisfy the requirement of “extraordinary and compelling

reasons” necessary for this Court to grant “compassionate release”1 under Section

3582(c)(1)(A)(i), and that compassionate release is otherwise appropriate in her case. The

Government has filed a response in opposition (Doc. No. 85, “Response”), arguing that

Defendant’s Motion should be denied because she has not shown extraordinary and compelling

reasons, and that other applicable considerations counsel strongly against compassionate release.




          1
            Such motions are also known as ones for “sentence modification”; thus, the Court refers to both
“compassionate release” and “sentence modification” throughout this opinion when referring to Defendant’s requested
relief. See United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at n.2 (D. Utah Feb. 18, 2020)
(“In this order, the court uses the phrase ‘compassionate release’ and ‘sentence modification’ interchangeably, which
is consistent with how other courts have used the terms.”); United States v. McDonald, No. 94-CR-20256-1, 2020 WL
3166741, at *1 (W.D. Tenn. June 8, 2020).



      Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 1 of 15 PageID #: 360
                                        BACKGROUND

       On July 25, 2018, Defendant and her co-Defendant were charged in a 14-count Indictment.

Defendant is named in ten of those counts: conspiracy to distribute and possess with intent to

distribute 50 grams or more of methamphetamine, a Schedule II controlled substance, in violation

of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846 (Count One); six counts of knowingly and

intentionally distribute and possess with intent to distribute 5 grams or more of methamphetamine,

a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) (Counts Two, Three, Four,

Seven, Nine, and Thirteen); and three counts of possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 841(a)(1) and 18 U.S.C. § 924(c)(1)(A). (Counts

Five, Eight, and Fourteen). (Doc. No. 1).

       On June 21, 2019, Defendant pled guilty to a lesser-included offense within Count One

(namely, conspiracy to distribute and possess with intent to distribute 5 grams or more of

methamphetamine) and to Count Five of the Indictment pursuant to a so-called binding plea

agreement submitted under Federal Rule of Criminal Procedure 11(c)(1)(C), wherein the United

States agreed to dismiss the other counts. (Doc. No. 60). The agreed sentence was for 120

months—60 months on Count One followed by 60 months consecutive on Count Five—in the

custody of BOP (the mandatory minimum proscribed by statute for each count). (Id.).

       On October 25, 2019, the Court accepted the parties’ agreed recommended sentence of 120

months and thus sentenced Defendant to serve 120 months of imprisonment, followed by 4 years

of supervised release. (Doc. No. 74). Defendant has been serving her sentence at FCI Aliceville

(Alabama). According to BOP, Defendant’s release date is February 15, 2027. See Federal Inmate

Locator, Bureau of Prisons, https://www.bop.gov/inmateloc/ (last accessed Dec. 21, 2020).

                LEGAL STANDARDS FOR “COMPASSIONATE RELEASE”




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 2 of 15 PageID #: 361
       Prior to 2018, only the Director of the Bureau of Prisons could move for compassionate

release. The First Step Act amended 18 U.S.C. § 3582(c) to allow prisoners to move for

compassionate release on their own behalf. See First Step Act of 2018, § 603, Pub. L. No. 115-

391, 132 Stat. 5239. Now, under 18 U.S.C. § 3582(c)(1)(A), as modified by the Section 603(b)(1)

First Step Act,2 a district court may under certain circumstances grant a defendant’s motion for

compassionate release (hereinafter, “defendant-filed motion”). See United States v. Jones, 980

F.3d 1098, 1106 (6th Cir. 2020) (“Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the

compassionate release decision is discretionary, not mandatory.”). In order to grant such a

defendant-filed motion, however, a court must find that the so-called “exhaustion requirements”

have been satisfied—i.e., “[either] the defendant has fully exhausted all administrative rights to

appeal a failure of [BOP] to bring a motion [for compassionate release] on the defendant’s behalf

or [there has been a] lapse of 30 days since the receipt of such a request [for BOP to file such a

motion] by the warden of the defendant’s facility, whichever is earlier.” See also United States v.

Alam, 960 F.3d 831, 833 (6th Cir. 2020) (explaining that a district court may not disregard the

exhaustion requirements of Section 3582(c)(1)(A)).

       Once it properly can act on a defendant-filed motion brought under 18 U.S.C. §

3582(c)(1)(A), the district court next determines whether, in its discretion, to grant compassionate

release to a defendant. In its recently issued opinion in Jones, the Sixth Circuit discussed the steps



       2
           That paragraph of Section 603 provides:

        (b) INCREASING THE USE AND TRANSPARENCY OF COMPASSIONATE
       RELEASE.—Section 3582 of title 18, United States Code, is amended—
                (1) in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after ‘‘Bureau
       of Prisons,’’ the following: ‘‘or upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier . . .”




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 3 of 15 PageID #: 362
of the compassionate release analysis:

         The three-step § 3582(c)(1)(A) test is as follows. At step one, a court must “find[
         ]” whether “extraordinary and compelling reasons warrant” a sentence reduction.
         18 U.S.C. § 3582(c)(1)(A)(i).12 At step two, a court must “find[ ]” whether “such
         a reduction is consistent with applicable policy statements issued by the Sentencing
         Commission.” Id. § 3582(c)(1)(A) (emphasis added). The Commission’s policy
         statement on compassionate release resides in U.S.S.G. § 1B1.13. See U.S.S.G. §
         1B1.13 (U.S. Sent’g Comm'n 2018). Thus, if § 1B1.13 is still “applicable,” courts
         must “follow the Commission’s instructions in [§ 1B1.13] to determine the
         prisoner’s eligibility for a sentence modification and the extent of the reduction
         authorized.” Dillon [v. United States], 560 U.S. [817,] 827 [(2010)]. At step three,
         “§ 3582(c)[ (1)(A) ] instructs a court to consider any applicable § 3553(a) factors
         and determine whether, in its discretion, the reduction authorized by [steps one and
         two] is warranted in whole or in part under the particular circumstances of the case.”
         Id.

Jones, 980 F.3d at 1108. The court then went on to resolve the following question with respect to

defendant-filed motions (as opposed to compassionate-release motions filed BOP) in particular:

“given the First Step Act’s procedural reforms to compassionate release, is § 1B1.13 still an

applicable—‘that is, “relevant” or “appropriate,”’ [United States v. Ruffin, 978 F.3d 1000, 1007–

08 (6th Cir. 2020)]—policy statement for the purposes of the second § 3582(c)(1)(A) inquiry?” Id.

The court noted that this is a question that has “sharply divided the courts,” id. (citation omitted),

as many district courts, including this Court, previously considered the Section 1B1.13 policy

statements applicable when determining whether compassionate release was warranted. The court

then chose a side, holding that “the passage of the First Step Act rendered § 1B1.13 ‘inapplicable’

to cases where an imprisoned person files a motion for compassionate release.” Id. (citing United

States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)).3 Therefore, “[u]ntil the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in


         3
           Prior to Jones, this Court treated § 1B1.13 as applicable to all motions for compassionate release, whether
filed by BOP or by a defendant. The Court does not necessarily perceive that such treatment resulted in a resolution
of any defendant-filed motions that was any different than the result the Court would have reached by treating §
1B1.13 as inapplicable to defendant-filed motions. But the Court does note that at least the analytical framework it
used prior to Jones was different than the analytical framework it will use in the aftermath of Jones.



    Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 4 of 15 PageID #: 363
the interim to determine whether an ‘extraordinary and compelling’ reason justifies compassionate

release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id.

        In other words, because § 1B1.13 is inapplicable to defendant-filed motions, a district court

adjudicating such a motion is not bound by anything § 1B1.13 has to say about—including any

limitations or requirements § 1B1.13 would impose upon—the finding of “extraordinary and

compelling reasons.” But this rule is not the only consequence of the Sixth Circuit’s decision in

Jones. Another is that the district court, in adjudicating a defendant-filed motion, may disregard

the requirement of § 1B1.13(2) that the court find the defendant not pose a danger (to any other

person or to the community) in order to grant compassionate release.

        If, in adjudicating a defendant-filed motion, a district court determines that extraordinary

and compelling reasons for compassionate release exists, the court then determines whether

compassionate release is warranted in light of the Section 3553(a) sentencing factors. See Jones,

980 F.3d at 1112.4 The sentencing factors set forth in Section 3553(a) include:

                 (1) the nature and circumstances of the offense and the history and
                     characteristics of the defendant;

                 (2) the need for the sentence imposed—
                         (A) to reflect the seriousness of the offense, to promote respect for
                         the law, and to provide just punishment for the offense;
                         (B) to afford adequate deterrence to criminal conduct;
                         (C) to protect the public from further crimes of the defendant; and
                         (D) to provide the defendant with needed educational or vocational
                         training, medical care, or other correctional treatment in the most
                         effective manner;

                 (3) the kinds of sentences available;

                 (4) the kinds of sentence and the sentencing range established for—


         4
           As suggested above, under Jones, the analysis of a defendant-filed motion differs from the analysis of a
BOP-filed motion in that (among other ways) the latter kind of motion—to which § 1B1.13 remains applicable—
requires an intermediate determination of whether the defendant-movant poses a danger to other persons or the
community. See U.S.S.G. §1B1.13(2).



    Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 5 of 15 PageID #: 364
                       (A) the applicable category of offense committed by the applicable
                       category of defendant as set forth in the . . .
                              i) [United States Sentencing Guidelines, (“U.S.S.G.”)]—
                              ii) [in effect at the time of sentencing]

               (5) any pertinent policy statement—
                       A) issued by the Sentencing Commission pursuant to section
                       994(a)(2) of title 28, United States Code; and
                       B) [and in effect at the time of sentencing]

               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

                                             ANALYSIS

       I.      EXTRAORDINARY AND COMPELLING REASONS

       In addressing the merits, the Court first must determine whether “extraordinary and

compelling reasons” exist for Defendant’s compassionate release. Defendant bears the burden to

show that extraordinary and compelling reasons exist warranting her release. United States v.

Shabudin, 445 F. Supp. 3d 212, 214 (N.D. Cal. May 12, 2020); United States v. Crouch, No. 5:19-

CR-00029-TBR, 2020 WL 1963781, at *3 (W.D. Ky. Apr. 23, 2020) (“[Defendant’s]

circumstances do not meet the burden of extraordinary and compelling.”).

       In the Motion, to demonstrate extraordinary and compelling reasons, Defendant relies on

the prevailing COVID-19 pandemic and her medical condition (i.e., polycystic ovary syndrome).

(Doc. No. 78 at 2,4). Defendant also relies on the fact that her mother, who is the sole caretaker of

her three-year-old child, is experiencing serious health problems that, in Defendant’s view, could

cause serious uncertainty in her child’s life.

       In Response, the Government argues that “Defendant has not provided any documentation

for her asserted medical conditions and therefore cannot meet her burden to establish his




    Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 6 of 15 PageID #: 365
entitlement to a sentence reduction on that ground alone.” (Doc. No. 85 at 9 (citing United States

v. Lotts, No. CR 08-1631 JAP, 2020 WL 835298, at *4 (D.N.M. Feb. 20, 2020))). The Government

also argues that even if Defendant provided documentation, polycystic ovary syndrome is not an

extraordinary and compelling reason for a sentence reduction because “the guidance provided by

the CDC [Centers for Disease Control and Prevention] does not indicate that females with

polycystic ovary syndrome are or may be at increased risk of severe illness from COVID-19.” (Id.

at 10).

          Additionally, the Government argues that Defendant has not demonstrated that her mother

is incapacitated; therefore, she has not demonstrated that her mother’s health condition qualifies

as an extraordinary and compelling reason for compassionate release. (Id. at 12). The Government

asserts that an adverse health condition of a child’s caregiver does not rise to the level of an

extraordinary and compelling reason absent a showing of incapacitation or death of the caregiver.

(Id. (citing United States v. Cruz-Rivera, No. 11-43, 2020 WL 5993352, at *7 (E.D. Pa. Oct. 9,

2020))).

          The Court need not decide whether Defendant has met her burden to demonstrate that

extraordinary and compelling reasons exists, because the Court below decides that compassionate

release is not available to Defendant even if she were able to demonstrate extraordinary and

compelling reasons.


          II.    SECTION 3553(a) FACTORS

          Even assuming that Defendant is able to demonstrate that extraordinary and compelling

reasons exist for compassionate release, the Court would still deny the Motion upon consideration




    Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 7 of 15 PageID #: 366
of the Section 3553(a) factors, which collectively cut against granting compassionate release for

Defendant.5

         The nature and circumstances of the offense cut against compassionate release. In

connection with the instant offenses of conviction, Defendant sold methamphetamine to a

confidential informant on multiple occasions and sold a firearm to the confidential informant. (PSR

at ¶ 22). Additionally, when a federal search warrant was executed at the residence where

Defendant resided, nine loaded firearms, 755 rounds of ammunition, 12 suspected illegal

explosives, and 4 exploding targets were located at the residence in addition to methamphetamine,

pills, and cash. (Id. at ¶ 26). As this Court has noted before, the mix of firearms and narcotics is a

particularly dangerous combination. See United States v. Sanders, No. 3:12-CR-00183, 2020 WL

6460224, at *7 (M.D. Tenn. Nov. 3, 2020) (“Defendant’s underlying offense—possession of a

firearm during a drug trafficking crime—involves the very dangerous mix of drugs and firearms.”).

Such a dangerous combination, in the Court’s view, does not support a shortened sentence.

         The history and characteristics of Defendant and the need to protect the public from further

crimes of Defendant cut against compassionate release. The Court considers these two factors

together because they are interrelated as they relate to defendant’s history of misconduct.

Defendant did not have any criminal convictions prior to the instant offense conduct, (PSR at ¶

49), which certainly cuts in her favor. However, she did have two prior arrests, and yet these (surely

quite negative) encounters with the criminal justice system unfortunately did not dissuade her from

the instant offenses. Moreover, she did have a serious violation of her conditions of pretrial release

while awaiting sentencing on the instant charges. Specifically, after her arrest and pretrial release


         5
           Jones suggests that a district court has the discretion to assume arguendo that extraordinary and compelling
reasons exist and then turn to the Section 3553(a) factors, inasmuch as Jones affirmed a district court that did exactly
that. See Jones, 980 F.3d at 1108 (“Thus, the district judge in Jones’s case permissibly assumed for the sake of
argument that extraordinary and compelling circumstances existed[.]”).



    Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 8 of 15 PageID #: 367
in this case, Defendant resumed selling methamphetamine—a confidential informant purchased

2.8 grams of methamphetamine for $100 from Defendant—a mere eleven days after the Defendant

was released on pretrial release. (PSR at ¶ 30; id. at p. 2). Thereafter, because of this conduct

combined with Defendant’s failure to report to her pretrial services officer and an arrest in state

court for failure to appear, the Court revoked Defendant’s supervised release. (Doc. No. 35).

       The Court agrees with the Government that “[i]f Defendant was brazen enough to continue

selling methamphetamine while on pretrial release and after entering guilty pleas, there is nothing

to suggest that she would be deterred from continuing such conduct if released after serving a little

over two years in custody.” (Doc. No. 85 at 17). Defendant’s inability to correct her criminal

behavior demonstrate her repeated disrespect for the law and a substantial possibility (though

admittedly, and fortunately, not a certainty) of recidivism.

       Accordingly, the Court concludes that these factors (Defendant’s history and the need to

protect the public) weigh against granting compassionate release insofar as Defendant’s history

with the criminal justice system is concerned.

       The Court next considers Defendant’s history with respect to the two grounds asserted as

extraordinary and compelling reasons for her release. As noted, the Court is assuming arguendo

that one or both of them does constitute extraordinary and compelling reasons, but (in what may

be an unintended signal that the Court well might not actually have found either of them to be

extraordinary and compelling reasons), the Court finds that neither moves the needle appreciably

on the Section 3553(a) factors.

       Regarding one of the reasons, the medical condition of her mother (who has been caring

for Defendant’s child while Defendant is incarcerated), the Government aptly notes, “It’s

important to note that the documentation provided by the Defendant regarding her mother’s




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 9 of 15 PageID #: 368
medical condition predates her conviction in this case. There is nothing to suggest that the health

conditions of Defendant’s mother have changed or worsened since the Defendant’s sentencing or

the pandemic.” (Doc. No. 85 at 12). The Government goes on to use this observation to argue that

Defendant’s mother’s health was not an extraordinary and compelling reason, but the Court now

takes this in a different direction: if Defendant’s mother’s medical condition prior to sentencing

(which, as far as the Court has been shown, has not materially changed) truly was reason for a

sentence below 120 months, this should have been taken into account before sentencing and

Defendant should not have recommended (jointly with the Government) a sentence of 120 months

based on the circumstances at that time. Moreover, although the Court recognizes its discretion to

take into account the needs of a defendant’s dependents, with whom the Court sympathizes, the

Court is loath to place much weight at all on such needs. The reason is twofold: (1) a person with

a dependent who subjects himself or herself to a lengthy prison sentence via criminal conduct is

actually more culpable, all other things being equal, than a person with no dependents and thus

does not gravely let down someone depending on him or her not to be incarcerated; and (2) by

placing much weight on this factor, the Court believes it runs the risk of providing disparate

sentencing treatment based on familial status, a risk the Court cannot easily countenance.

       As for the second reason, polycystic ovary syndrome, the Court has a couple of

observations that cut against Defendant on this sentencing factor (and presumably also the next

factor below). First, as the Government notes, Defendant’s medical condition has been managed

while in prison and BOP has been taking efforts (imperfect though they may be) to control the

spread of COVID-19. See Ruffin, 978 F.3d at 1009 (affirming district court’s denial of motion for

compassionate release for an inmate-defendant with serious medical conditions, in part because he

“was receiving regular medical treatment to manage those conditions” and “the prison had adopted




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 10 of 15 PageID #: 369
sufficient preventive measures to slow the spread” of COVID-19”). Second, Defendant cites an

article that she contends is “emerging research” which shows that “individuals with PCOS may be

at an increased risk for severe complications should they contract COVID-10 [sic].” (Doc. No. 78

at 3 (citing Kyrou, I., Polycystic ovary syndrome (PCOS) and COVID-19: an overlooked female

patient population at potentially higher risk during the COVID-19 pandemic, 18 BMC Medicine

220 (2020), https://doi.org/10.1186/s12916-020-01697-5)). However, the Court finds that

Defendant’s citation to a report concluding that PCOS “may” raise an individual’s risk of serious

illness from COVID-19 is insufficient to establish that Defendant’s risk from COVID-19 is

elevated by PCOS, and thus is not materially probative on the instant factor.

       The need to provide Defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner likewise does not cut in favor

of compassionate release for Defendant. The Court has already addressed this factor above in

connection with Defendant’s polycystic ovary syndrome. The Court here will focus on

Defendant’s other relevant medical need, i.e., the prevailing need for Defendants (as with

Americans generally) to avoid a COVID-19 infection and a bad outcome from any infection that

might occur.

       The Court will not act like it knows the extent to which Defendant’s chances of COVID-

19 infection would be lower if she is released than if she stays in BOP custody, or how much more

likely a bad outcome upon infection would be for her as opposed to someone with a more typical

medical profile. As matter of sheer epistemology, the undersigned cannot and does not know such

things; this is true despite publicly available information from medical experts and public health

officials, inasmuch as they do not always agree with one another on issues related to COVID-19




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 11 of 15 PageID #: 370
and inasmuch as some seem to have reversed themselves on various issues over time.6 In short,

information and opinions regarding the prevalence of, effect of, and optimal countermeasures to

COVID-19 have been in constant flux, and it would be folly for the Court to rely blindly on any

particular opinion or factual assertion merely because it comes from a purportedly knowledgeable

or reputable source.

         Having said that, the Court is willing to accept that Defendant is at risk of COVID-19

infection at FCI Aliceville, as there are currently 17 active COVID-19 cases in the facility. See

COVID-19, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last accessed Dec. 22,

2020). The Court is also willing to assume (for purposes of argument) that Defendant’s medical

condition makes her prone to relatively bad outcomes in case of infection.

         But that does not mean that these circumstances ultimately support compassionate release.

The Court would merely be speculating as to the true extent of the risk of infection, or likelihood

of a bad outcome upon infection, during continued incarceration at FCI Aliceville. And to say the

least, it is not like there in no substantial risk of infection outside of BOP custody—COVID-19

cases continue to rise across the United States, including Tennessee (where Defendant proposes to

reside) which is considered one of the hardest hit regions of the United States and is ranked No. 2

nationally for daily cases per 100,000 people. See Wegner, Rachel, Tennessee’s COVID-19

outbreak is now among the worst in the nation as vaccine rollout nears, The Tennessean, (Dec.

16, 2020 1:28 P.M.), https://www.tennessean.com/story/news/health/2020/12/16/tennessee-covid-

19-outbreak-among-top-country-vaccine-nears-rollout/3921120001/ (last accessed Dec. 22,


         6
           It seems clear to the undersigned that certain public health authorities, public health officials, and other
public officials over time (or at one or more particular times) have equivocated regarding, or even starkly changed,
their views concerning one or more of numerous issues, including but not limited to: whether COVID-19 can be
transmitted person to person; whether persons should avoid crowds and/or otherwise alter their daily regimen due to
the presence of COVID-19 in the United States; the likely death toll and mortality rate from COVID-19; whether
masks/face coverings should be worn; the extent to which COVID-19 may be transmitted via contact with inanimate
surfaces; and whether an effective vaccine feasibly could be rolled out by the end of calendar years 2020.



   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 12 of 15 PageID #: 371
2020). And as is also a matter of public record (and undeniable truth in the undersigned’s personal

experience), these cases have accrued despite substantial steps by both individuals and government

authorities to keep the infection rate down. Moreover, the Court cannot say that the outcome of

any infection for Defendant would be worse in BOP custody, with BOP medical care, than it would

be if Defendant fends for herself in terms of COVID-related medical care out in the community.

       Additionally, given Defendant’s history of pretrial release violations, Defendant has

demonstrated an unwillingness and/or inability to comply with rules and societal norms in at least

some important respects. This is vital because decreasing her risk of infection upon release from

BOP custody would require her to observe public/health and societal norms related to COVID-19,

such as handwashing, face-covering and social distancing. For all of these reasons, there is no good

basis to believe that Defendant’s release is likely in actuality—not just theory—to substantially

reduce her risk from COVID-19.

       The sentencing guidelines do not support compassionate release. Defendant’s guideline

range was 108 to 135 months on Count One, and five years to run consecutive to all other counts

on Count Five. (PSR at 22). Defendant was sentenced to a sentence of 120 months (the mandatory

minimum), an already substantial downward variance from the guideline range. The revised

sentence requested by Defendant (of roughly two years) would amount to a dramatic downward

variance from her guideline range.

       The need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct also cuts against Defendant. The sentence

Defendant now seeks would result in a disparately low sentence compared to defendants convicted

of similar conduct with similar criminal history. As noted above, Defendant’s mandatory minimum

sentence was 120 months. (PSR at 34). The Court accepted the binding plea agreement; and the




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 13 of 15 PageID #: 372
Court sentenced Defendant to serve 120 months of imprisonment, a (well) below guidelines range

sentence, as noted above. Notably, having herself agreed that 120 months was the appropriate

sentence in her case, Defendant can hardly deny that a sentence substantially under 120 months

generally would be inappropriately low in her case—which suggests that her requested reduced

sentence also poses a risk of an unwarranted sentencing disparity.

       A sentence reduction to roughly two years would represent an especially large variance

from Defendant’s mandatory minimum sentence, and this fact may weigh against her release. See

United States v. Kincaid, 805 F. App’x 394, 395-96 (6th Cir. 2020) (holding that it is appropriate

for district courts to consider the percentage of the overall sentence left to be served when

addressing compassionate release motions); Ruffin, 978 F.3d at 1008 (affirming district court’s

denial of motion for compassionate release, in part because the defendant-inmate “has yet to serve

even half of his 25-year sentence” and because “the court had already varied downward” by one-

sixth the bottom of the guideline range).

       The Court finds that such a large requested variance as tending to frustrate the objective of

avoiding unwarranted sentencing disparities among defendants with similar records who have been

found guilty of similar conduct. The Court also notes that the fact that Defendant has served

nowhere near all of her (below-guideline) sentence can weigh against Defendant not only on this

factor, but also on other factors. Ruffin, 978 F.3d at 1008 (“We have recognized that some of the

§ 3553(a) factors, including the ‘need to provide just punishment’ and ‘to reflect the seriousness

of the offense,’ allow courts to consider the ‘amount of time’ that a defendant has served on a

sentence when deciding whether to grant a sentence reduction.”); see also Jones, 980 F.3d at 1112-

13 (affirming the district court’s denial of the defendant’s compassionate release motion where the

district court examined the Section 3553(a) factors and reasoned that the factors weighed against




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 14 of 15 PageID #: 373
granting the motion because, among other things, the defendant “had served only two years of his

decade-long sentence [for non-violent drug offenses] and that [the defendant] was a repeat

offender”).

       Accordingly, the Court finds that to grant Defendant compassionate release would create

an unwarranted sentence disparity among defendants with similar records who have been found

guilty of similar conduct. Additionally, a reduction of the Court’s original sentence would also fail

to reflect the seriousness of the offense Defendant committed and would not provide a just

punishment for his conduct. It would also undermine the Court’s attempt to use the sentence to

promote respect for the law and serve as a deterrent for criminal conduct.

       For those reasons, the Court finds that the Section 3553(a) factors weigh in favor of denying

Defendant’s Motion.

                                          CONCLUSION

       Compassionate release is an extraordinary remedy. See, e.g., United States v. Rizzo, No.

CR 16-20732, 2020 WL 2092648, at *3 (E.D. Mich. May 1, 2020). Such remedy is unavailable

here, given that it would be inappropriate, considering the Section 3553(a) factors.

       For these reasons, the Motion (Doc. No. 78) is DENIED.

       IT IS SO ORDERED.



                                                      _______________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




   Case 1:18-cr-00006 Document 90 Filed 12/28/20 Page 15 of 15 PageID #: 374
